DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 
Status of the Claims
	Claims 1-3, 5-9, 11-13, 14-18 and 20-23 are pending. Claims 1 and 2 have been amended. Claims 21-23 are new. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 11/09/2021 containing amendments and remarks to the claims and specification.



Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 
On pages 7-8 of the Applicant’s remarks, the Applicant argues that the amendment to the specification is supported by original claim 10 and the claimed subject matter is now supported by amended paragraphs [0021] and [0028] of the specification. 
The Examiner does not find the Applicant’s arguments persuasive. The amendment to the specification is considered to introduce new matter because the amendment to the specification is not equivalent to original claim 10. Original claim 10 recited “wherein cation other than H, preferably Na.sup.+ or K.sup+ or Li.sup+ or Iodine is used as a processing aid to increase isomerization potential or enhance dielectric properties though out carotenoid solvent mixture”. Original claim 10 merely recites using Na+, K+, Li+ or Iodine as a processing aid and does not recite or suggest that the processing aids are part of the polar solvent. The amendment to the specification recites “The polar solvent includes cations other than H, preferably Na+, K+, Li+ or Iodine is used as a processing aid” which is interpreted as the polar solvent comprises the cations or Iodine. There is a distinction between a polar solvent comprising cations or Iodine as part of their composition versus adding a composition comprising cations or Iodine to a polar solvent. As seen in paragraph [0037] of the PGPUB, processing aids are added during homogenization and are distinct from the polar solvent. Therefore, the original claim does not support the specification amendment and the amendment to the specification is considered to introduce new matter as it introduces a different embodiment in which the cations and iodine are part of the polar solvent rather than added to the mixture which comprises a polar solvent. 


The Examiner does not find the Applicant’s argument persuasive. As discussed above, there is a difference between adding processing aids to a mixture comprising a polar solvent versus cations and iodine being part of the polar solvent being mixed with the lycopene. As presented, the Examiner interprets the claims as reciting a mixture comprising A) all-trans-lycopene, B) its cis-isomer or any composition, and C) Na+, K+, Li+ or Iodine in a polar solvent. The specification does not describe a mixture comprising “Na+, K+, Li+ or Iodine in a polar solvent”. While original claim 10 recited “wherein cation other than H, preferably Na.sup+ or K.sup+ or Li.sup+ or Iodine is used as a processing aid to increase isomerization potential or enhance dielectric properties though out carotenoid solvent matrix”, the original fails to provide adequate written description for the amendment of claim 1. First, claim 10 did not explicitly recite that the cations or Iodine are in a polar solvent, only that they are used “though out carotenoid solvent mixture”. Second, while there is a presumption that an adequate written description of the claimed invention is present when the application is filed, the claimed invention as a whole may not be adequately described if the claims require an essential or critical feature that is not adequately described in the specification and which is not conventional or known in the art. See MPEP 2163 I. A and B. In this instance, the use of specific cations in a polar solvent is not considered conventional in the art and is not adequately described in the specification. The specification provides no description of the claimed cations, how the cations are introduced, what compounds are used to provide the cations in the polar solvent or any other relevant information necessary to convey to one of ordinary skill in the art that the inventor had possession of the claimed invention at the time the application was filed. Therefore, amended claim 1 fails to comply with the written description requirement. 
It appears that confusion is arising from how the claim is written. The Examiner is of the position that the claim should recite “A process for the thermal isomerization of a carotenoid solvent mixture comprising all-trans-lycopene, its cis-isomers of any composition, a polar solvent and at least one of Na+, K+, Li+ or Iodine, the process comprising isomerizing the mixture to increase the proportion of cis-isomers”. This would clarify that the cations or Iodine are present in the mixture and not part of the polar solvent composition. 

On pages 10-11 of the Applicant’s remarks, the Applicant argues that Honda does not disclose that the mixture comprises a surfactant. 
The Examiner does not find the Applicant’s argument persuasive. Honda discloses using olive oil (p. 5 - Thermal Z-isomerization of (all-E)-lycopene contained in tomato puree), which is a solvent comprising triglycerides. Triglycerides are considered to be a surfactant as claimed (see claim 9 of the present application). Furthermore, olive oil is considered to comprise lecithin, a mixture of phospholipids derived from animal or vegetable origin, which is a claimed surfactant. The Examiner has provided evidence of the presence of lecithin in the modified rejection below. 

The following is a modified rejection based on amendments made to the claims.

Specification
The amendment filed 11/09/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“The polar solvent includes cations other than H, preferably Na+ or K+ or Li+ or Iodine is used as a processing aid to increase isomerization potential or enhance dielectric properties though out carotenoid solvent matrix.”
Applicant is required to cancel the new matter in the reply to this Office Action.
As discussed above, the amendment to the specification is considered to introduce new matter as it introduces a different embodiment in which the cations and iodine are part of the polar solvent rather than added to the mixture which comprises a polar solvent. 

Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23, line 2: “black cumin seed oi” should read “black cumin seed oil”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 11-18 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 and new claim 22 recite “a mixture comprising all-trans-lycopene, its cis-isomers of any composition, and Na+, K+, Li+ or Iodine in a polar solvent”. The specification does not describe a mixture comprising “Na+, K+, Li+ or Iodine in a polar solvent”. While original claim 10 recited “wherein cation other than H, preferably Na.sup+ or K.sup+ or Li.sup+ or Iodine is used as a processing aid to increase isomerization potential or enhance dielectric properties though out carotenoid solvent matrix”, the original fails to provide adequate written description for the amendment of claim 1. First, claim 10 did not explicitly recite that the cations or Iodine are in a polar solvent, only that they are used “though out carotenoid solvent mixture”. Second, while there is a presumption that an adequate written description of the claimed invention is present when the application is filed, the claimed invention as a whole may not be adequately described if the claims require an essential or critical feature that is not adequately described in the specification and which is not conventional or known in the art. See MPEP 2163 I. A and B. In this instance, the use of specific cations in a polar solvent is not considered conventional in the art and is not adequately described in the specification. The specification provides no description of the claimed cations, how the cations are introduced, what compounds are used to provide the cations in the polar solvent or any other relevant information necessary to convey to one of ordinary skill in the art that the inventor had possession of the claimed invention at the time the application was filed. Therefore, amended claim 1 and new claim 22 fail to comply with the written description requirement. 
Claims 2-3, 5-9, 11-18, 20-21 and 23 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claims 1 and 22, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-18 and 20-23  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear for reciting “A process for the thermal isomerization of a mixture comprising all-trans-lycopene, its cis-isomers of any composition, and Na+, K+, Li+ or Iodine in a polar solvent forming a carotenoid solvent mixture comprising a surfactant” because it is unclear if the process involves a step of forming a carotenoid solvent matrix, if the carotenoid solvent matrix is the same as “a mixture” recited in line 1, and/or whether the polar solvent comprises a surfactant or if the mixture as a whole comprises a surfactant. As presented, the claim language of claim 1 is confusing and it is advised that claim 1 be amended to clearly set forth whether “a mixture” and “a carotenoid solvent matrix” are the same, what components are part of the mixture and what parts are part of the solvent. For purposes of examination, claim 1 is being interpreted as “A process for the thermal isomerization of a carotenoid solvent mixture comprising all-trans-lycopene, its cis-isomers of any composition, a polar solvent comprising a surfactant, and Na+, K+, Li+ or Iodine, the process comprising isomerizing the mixture to increase the proportion of cis-isomers.”

Claim 9 is indefinite for reciting “the solvent further comprises surfactants” because it is not clear if the surfactants of claim 9 are in addition to the surfactant recited in claim 1 or if claim 9 is merely limiting the surfactant of claim 1 to those listed in the group. For purpose of examination, the Examiner interprets claim 9 as being further limiting and reads the claim as if reciting “wherein surfactant is selected from the group consisting of…”

Claim 22 is unclear for reciting “A process for the thermal isomerization of a mixture comprising all-trans-lycopene, its cis-isomers of any composition, and Na+, K+, Li+ or Iodine in a polar solvent forming a carotenoid solvent mixture comprising an edible oil, monounsaturated fatty acid or polyunsaturated fatty acid” because it is unclear if the process involves a step of forming a carotenoid solvent matrix, if the carotenoid solvent matrix is the same as “a mixture” recited in line 1, and/or whether the polar solvent comprises an edible oil, monounsaturated fatty acid or polyunsaturated fatty acid or if the mixture as a whole comprises an edible oil, monounsaturated fatty acid or polyunsaturated fatty acid. As presented, the claim language of claim 22 is confusing and it is advised that claim 22 be amended to clearly set forth whether “a mixture” and “a carotenoid solvent matrix” are the same, what components are part of the mixture and what parts are part of the solvent. For purposes of examination, claim 22 is being interpreted as “A process for the thermal isomerization of a carotenoid solvent mixture comprising all-trans-lycopene, its cis-isomers of any composition, a polar solvent comprising an edible oil, monounsaturated fatty acid or polyunsaturated fatty acid, and Na+, K+, Li+ or Iodine, the process comprising isomerizing the mixture to increase the proportion of cis-isomers.”

Claim 23 is unclear for reciting “further comprising olive oil…” because it is unclear what the claim is limiting. As claim 23 recites compositions and not an additional process step. It is not clear if the mixture of claim 22 further comprises one of the listed compositions, or if the listed compositions are limiting the claimed “edible oil, monounsaturated fatty acid or polyunsaturated fatty acid”. For purposes of examination, claim 23 is interpreted as further limiting the polar solvent recited in claim 22.

Claims 2-3, 5-9, 11-18, 20-21 and 23 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claims 1 and 22, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 11-13, 15, 17 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. (“Enhanced Z-isomerization of tomato lycopene through the optimal combination of food ingredients, Scientific Reports, 2019, pages 1-7), as evidenced by Alves et al. (“Polar Lipids for Olives and Olive Oil: A Review on Their Identification, Significance and Potential Biotechnological Applications”, Foods, 2018, 7, 109, pages 1-14).
In regards to claims 1, 9 and 21, Honda discloses a process of thermal isomerization of lycopene comprising isomerizing a mixture comprising all-E-lycopene, cis-lycopene isomers, and iodine in a polar solvent (Figures 1 and 3, p. 5 – Thermal Z-isomerization of (all-E)-lycopene contained in tomato puree). Tomato puree is shown in Figure 1 to comprise both all-E-lycopene and cis-isomers, and water and olive oil are disclosed which are equivalent to the polar solvents claimed by the Applicant. The process increases the proportion of cis-isomers as shown in Figure 3. In regards to the solvent comprising a surfactant, olive oil is considered to comprise triglycerides, which are considered a surfactant as claimed in claim 9. Furthermore, olive oil is considered to comprise lecithin, a mixture of phospholipids derived from animal or vegetable origin, specifically glycerophospholipids, as evidenced by Alves (pages 6 and 7). Therefore, Honda discloses a mixture comprising each and every component claimed and a process comprising isomerizing said mixture to increase the proportion of cis-isomers. 

In regards to claim 2, Honda discloses a composition having greater than 4% cis-lycopene compared to total lycopene content (Figure 3) and discloses that the lycopene isomers may be extracted after isomerization (p. 5 – Extraction of lycopene isomers). 

In regards to claim 5, Honda discloses that the thermal isomerization was carried out at a temperature of 80oC. 

In regards to claims 6 and 7, Honda discloses the mixture comprises water and olive oil (p. 5 – Thermal Z-isomerization of (all-E)-lycopene contained in tomato puree). 

In regards to claim 8, Honda discloses using olive oil, which is considered an organic solvent (p. 5 - Thermal Z-isomerization of (all-E)-lycopene contained in tomato puree).

In regards to claim 11, Honda discloses that less than 97% of total lycopene comprises all-trans-lycopene (Figure 3).

In regards to claim 12, Honda discloses that more than 4% of total lycopene content comprises cis-lycopene at 80oC (Figure 3). 

In regards to claim 13, Honda discloses that more than 40% of total lycopene content is Z-isomers and therefore more than 0.2% of trans-lycopene is converted to cis-lycopene (Figure 3). 

In regards to claims 15, 17 and 20, Honda discloses that the lycopene isomers identified include 5Z-, 9Z-, and 13Z- (p. 5 – HPLC analysis). 

In regards to claims 22 and 23, Honda discloses a process of thermal isomerization of lycopene comprising isomerizing a mixture comprising all-E-lycopene, cis-lycopene isomers, and iodine in a polar solvent comprising olive oil (Figures 1 and 3, p. 5 – Thermal Z-isomerization of (all-E)-lycopene contained in tomato puree). Tomato puree is shown in Figure 1 to comprise both all-E-lycopene and cis-isomers, and olive oil is disclosed which is equivalent to the claimed polar solvent comprising olive oil as claimed by the Applicant in claim 23. The process increases the proportion of cis-isomers as shown in Figure 3. Therefore, Honda discloses a mixture comprising each and every component claimed and a process comprising isomerizing said mixture to increase the proportion of cis-isomers. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (“Enhanced Z-isomerization of tomato lycopene through the optimal combination of food ingredients, Scientific Reports, 2019, pages 1-7).
In regards to claims 14, 16, and 18, Honda does not appear to explicitly disclose that the composition produced by isomerization comprises 7-cis lycopene, 11-cis lycopene and 15-cis lycopene. 
However, Honda discloses isomerization of similar mixtures comprising all-trans-lycopene, cis-isomers and iodine in a polar solvent at the same temperatures and time durations (e.g. 1 hr) (p.5 - Thermal Z-isomerization of (all-E)-lycopene contained in tomato puree) as claimed and disclosed by the Applicant ([0038]; [0046]). It follows that with the same starting material, same isomerization conditions, and same polar solvents that the process of Honda will proceed in the same manner as the Applicant’s claimed process. Therefore, it is asserted, absent evidence to the contrary that the composition produced by isomerization of Honda may comprise 7-cis lycopene, 11-cis lycopene and 15-cis lycopene similarly as claimed by the Applicant. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (“Enhanced Z-isomerization of tomato lycopene through the optimal combination of food ingredients, Scientific Reports, 2019, pages 1-7) as applied to claim 1 above, and further in view of Bortlik et al. (US 2007/0098820 A1).
In regards to claim 3, Honda discloses carrying out the isomerization by heating in a water bath (p. 5 - Thermal Z-isomerization of (all-E)-lycopene contained in tomato puree).
Honda does not appear to explicitly disclose that microwave-assisted heating. 
However, Bortlik, directed to compositions containing cis-isomers of lycopene, discloses the advantage of microwave irradiation versus conventional heating for isomerization of lycopene ([0015]; [0016]; Fig. 2; Fig 3). It is noted that microwave irradiation is considered a volumetric heating as microwaves are used to evenly heat the entire volume of the mixture in contrast to conventional thermal processing that relies on conduction and convection. Bortlik discloses that isomerization is stronger when using microwave assisted heating and the temperatures need to generate cis isomers is lower compared to conventional heating techniques ([0054]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Honda by using microwave assisted heating for isomerization as taught by Bortlik because both Honda and Bortlik are directed to isomerization of lycopene mixtures to produce compositions having increased cis-isomers, Bortlik teaches that microwave heating have advantages over conventional heating that allow for efficient generation of cis-isomer, and this involves applying a known heating technique to improve a known process in a predictable manner to yield predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772